Response to Petition for Rehearing by
Judge Settle
—Overruling.
So much of the opinion herein (158 Ky., 672), as directs that, upon the return of the cause to the circuit court, judgment he entered in appellee’s favor against appellants for $115.55, is modified to the extent of directing that such judgment as to the appellant Will Rust go against him as administrator of the estate of Jake Rust, deceased, execution thereon to he levied of the assets of the estate, in his hands, unadministered. In other respects the petition for rehearing is overruled.